 

 

 

Exhibit 10.18



 

 

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

               THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of May 1, 2001
(the "Amendment"), is by and among DIMON INCORPORATED, a Virginia corporation
(the "Borrower"), each of the Domestic Subsidiaries of the Borrower identified
as a "Guarantor" on the signature pages hereto (the "Guarantors"), the several
banks and other financial institutions identified on the signature pages hereto
(the "Lenders") and FIRST UNION NATIONAL BANK, as administrative agent for the
Lenders (in such capacity, the "Administrative Agent").

 

W I T N E S S E T H:



 

               WHEREAS, pursuant to a Credit Agreement dated as of June 27, 2000
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement") among the Borrower, the Guarantors identified therein, the Lenders
and the Administrative Agent, the Lenders have extended commitments to make
certain credit facilities available to the Borrower;

               WHEREAS, the parties hereto have agreed to enter into this
Amendment in order to effect certain amendments to the Credit Agreement.

               NOW, THEREFORE, in consideration of the agreements herein
contained, the parties hereby agree as follows:

 

PART I

DEFINITIONS



 

               SUBPART 1.1. Certain Definitions. Unless otherwise defined herein
or the context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

"Amendment Effective Date" is defined in Subpart 3.1.

               SUBPART 1.2. Other Definitions. Unless otherwise defined herein
or the context otherwise requires, terms used in this Amendment, including its
preamble and recitals, have the meanings provided in the Credit Agreement (as
amended hereby).

 

PART II

AMENDMENTS TO CREDIT AGREEMENT



 

               Effective on (and subject to the occurrence of) the Amendment
Effective Date, the Credit Agreement is hereby amended in accordance with this
Part II.

 

-1-



-69-

 

 

 

 

 

 

 

 

 

 

 

               SUBPART 2.1. Amendments to Section 1.1. The definition of
"Consolidated Working Capital" in Section 1.1 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

                "Consolidated Working Capital" shall mean, at any date, the
amount by which the Borrower's current assets exceed its current liabilities at
such date, determined on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP; provided that, for purposes of this
definition of Consolidated Working Capital, Loans shall be considered long-term
debt and borrowings under short-term lines of credit shall be considered
long-term debt so long as there is unfunded availability under the Revolving
Committed Amount and the Borrowing Base sufficient to cover on a dollar for
dollar basis such short-term borrowing.

 

PART III

CONDITIONS TO EFFECTIVENESS



 

               SUBPART 3.1. Amendment Effective Date. This Amendment shall be
and become effective as of the date hereof (the "Amendment Effective Date") when
all of the conditions set forth in this Subpart 3.1 shall have been satisfied.

                              SUBPART 3.1.1. Execution of Counterparts of
Amendment. The Administrative Agent shall have                received
counterparts of this Amendment, which collectively shall have been duly executed
on behalf of the                Borrower and the Required Lenders.

                              SUBPART 3.1.2. Other Documents. The Administrative
Agent shall have received such other                documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
all in form                reasonably satisfactory to the Administrative Agent.

 

PART IV

REPRESENTATIONS AND WARRANTIES



 

               SUBPART 4.1. The Borrower hereby represents and warrants that (i)
the representations and warranties contained in Article III of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof as though made on and as of such date (except for those which by their
terms expressly relate to an earlier date) and after giving effect to the
transactions contemplated herein, (ii) no Default or Event of Default has
occurred and is continuing on and as of the date hereof and after giving effect
to the transactions contemplated herein, (iii) it has the corporate power and
authority to execute and deliver this Amendment and to perform its obligations
hereunder and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of this Amendment, and (iv) it has
duly executed and delivered this

 

 

 

 

 

 

 

 

 

 

 

-2-



-70-

 

 

 

 

 

 

 

 

Amendment, and this Amendment constitutes its legal, valid and binding
obligation enforceable in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws affecting
the rights of creditors generally or by general principles of equity.

 

PART V

MISCELLANEOUS

 

               SUBPART 5.1. Cross-References. References in this Amendment to
any Part or Subpart are, unless otherwise specified, to such Part or Subpart of
this Amendment.

 

               SUBPART 5.2. Instrument Pursuant to Credit Agreement. This
Amendment is a Credit Document executed pursuant to the Credit Agreement and
shall (unless otherwise expressly indicated therein) be construed, administered
and applied in accordance with the terms and provisions of the Credit Agreement.

 

               SUBPART 5.3. References in Other Credit Documents. At such time
as this Amendment shall become effective pursuant to the terms of Subpart 3.1,
all references in the Credit Documents to the "Credit Agreement" shall be deemed
to refer to the Credit Agreement as amended by this Amendment.

 

               SUBPART 5.4. Survival. Except as expressly modified and amended
in this Amendment, all of the terms and provisions and conditions of each of the
Credit Documents shall remain unchanged.

 

               SUBPART 5.5. Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.

 

               SUBPART 5.6. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE
A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NORTH
CAROLINA WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

               SUBPART 5.7. Successors and Assigns. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

 

 

[remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

-3-



-71-

 

 

 

 

 

               Each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

BORROWER:                                   DIMON INCORPORATED

 

                                                        By:  _/s/ Ritchie L.
Bond________________

                                                        Name:__Ritchie L.
Bond_______________ _

                                                        Title:___Sr. VP &
Treasurer_____________ _

 

                                                        By:  _/s/ J. A.
Cooley__________________ _

                                                        Name:__ James A.
Cooley_______________

                                                        Title:___Sr. VP &
CFO_________________



GUARANTORS:                               [NONE]

 

ADMINISTRATIVE                          FIRST UNION NATIONAL BANK, as

AGENT AND LENDERS:                  Administrative Agent and as a Lender



 

                                                        By:  _/s/ Jorge A.
Gonzalez_____________ _

                                                        Name:__ Jorge A.
Gonzalez ______________

                                                        Title:___Senior Vice
President__________ __

 

 

                                                        COOPERATIEVE CENTRALE
RAIFFEISEN-

                                                        BOERENLEENBANK B.A.,
"RABOBANK

                                                        INTERNATIONAL", NEW YORK
BRANCH,

                                                        as a Lender

                                                        By:  _/s/ Juliana Sugona
Long___________ _

                                                        Name:__ Juliana Sugona
Long __________ _

                                                        Title:___Vice
President________________ _

                                                        By:  _/s/ Edward J.
Peyser______________ _

                                                        Name:__ Edward J. Peyser
______________

                                                        Title:___Managing
Director______________

 

 

 

 

 

 

 

 

 

S-1



-72-

 

 

 

 

 

 

 

 

 

 



                                                        BANK OF AMERICA, N.A.,
as a Lender



                                                        By:   /s/ Robert Y.
Bennett______________ _

                                                        Name:__ Robert Y.
Bennett _____________ _

                                                        Title:___Managing
Director______________ _



 

                                                        ABN AMRO BANK N.V., as a
Lender





                                                        By:  _/s/ Nancy W.
Lanzoni______________

                                                        Name:__ Nancy W. Lanzoni
_____________

                                                        Title:___Group Vice
President____________

                                                        By:  _/s/ Christopher M.
Plumb___________

                                                        Name:__ Christopher M.
Plumb _________ _

                                                        Title:___Vice
President__________________

 

 

                                                        DEUTSCHE BANK AG -
AMSTERDAM BRANCH,

                                                        as a Lender

 

                                                        By:  _/s/ G. A. Fransen
___________________

                                                        Name:__ G. A. Fransen
___________________

                                                        Title:___Assistant Vice
President____ _______

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-2



 

-73-



 

 

 

 

 

 

 

                                                        BHF-BANK
AKTIENGESELLSCHAFT,

                                                        as a Lender

 

                                                        By:  _/s/ Steven
Kingham_______________ _

                                                        Name:__ Steven Kingham
______________ _

                                                        Title:____Manager_____________________
_

                                                        By:  _/s/ A. W.
Nancarrow_______________ _

                                                        Name:__ Alan Nancarrow
______________ _

                                                        Title:____Director_____________________
_

 

 

                                                        SUNTRUST BANK, as a
Lender

 

                                                        By:_/s/ C. Gray
Key__________________ ___

                                                        Name:__ C. Gray
Key_________________ __

                                                        Title:___Director______________________
_

 

 

 

                                                        NATEXIS BANQUES
POPULAIRES (formerly known
                                                        as Natexis Banque), as a
Lender



                                                        By:  _/s/ Gullaume de
Parscau____________ _

                                                        Name:__ Gullaume de
Parscau ___________ _

                                                        Title:____President &
Manager__________ __

                                                        By:__/s/ Stephen A.
Jendras____________ ___

                                                        Name:__ Stephen A.
Jendras___________ ____

                                                        Title:____Vice President_______________
___

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-3



-74-



 

 

 